DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on February 10, 2021 for application number 17/172,537. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2021 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP 2020-072237 filed on April 14, 2020.

Disposition of Claims
     Claims 1-7 are pending in this application.
     Claims 1-7 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (INOUE – EP 2443921 A2).

Regarding claim 1, INOUE disclose:
A drive gear (rotor drive mechanism 5 includes a face gear 11 and a pinion gear 12) used for a fishing reel (spinning reel including a reel unit 2: Fig. 1 and [0041-0045]) comprising:
a disc portion (disc portion 11a) having a rotational axis (axis that is perpendicular to the surface area of disc portion 11a: as shown at least in Fig. 3); and 
a gear tooth (first tooth flank 11d: Fig. 4 and 11) protruding from a side surface (adjacent surface of face gear portion 11b: Fig. 3) on an outer peripheral side of the disc portion (11a) in a direction in which the rotational axis (axis that is perpendicular to the surface area of disc portion 11a: as shown at least in Fig. 3) extends, 
the gear tooth (first tooth flank 11d: Fig. 4 and 11) having a body part (facets 11f: Fig. 11) and an extended part (face gear tooth 11c: Fig. 11) extending radially inward from the body part (facets 11f: Fig. 11), and 
a first angle formed by a cylindrical surface ([0007]: “The method includes positioning the pinion gear for meshing with the face gear at a prescribed reference contact position, shifting the pinion gear from the reference contact position either towards or away from the face gear along a rotational axis of the face gear, deriving a first relationship between a rotational angle of the pinion gear and a fluctuation error of a rotational angle of the face gear, deriving a second relationship between the rotational angle of the pinion gear and the fluctuation error by shifting the first relationship by subtracting from the rotational angle an angle of 360 degree divided by the number of the gear teeth, deriving a third relationship between the rotational angle of the pinion gear and the fluctuation error by shifting the first relationship by adding to the rotational angle the angle of 360 degree divided by the number of the gear teeth”) around the rotational axis (axis that is perpendicular to the surface area of disc portion 11a: as shown at least in Fig. 3) passing through an axially-outer surface of the body part (facets 11f: Fig. 11) and a radially-inner surface of the extended part (face gear tooth 11c: Fig. 11) being larger than a meshing pressure angle ([0058]: “First, the specifications of the face gear 11 and the pinion gear 12 are set prior to execution of the method of deriving a path of contact on the face gear 11 by the simulation processing. In the present exemplary embodiment, the specification of the pinion gear 12 is set as follows: a module of 0.65 mm; a pressure angle of 20; a teeth number of 6; an addendum modification coefficient of + 0.5; and a torsion angle of 55 degrees”).

Regarding claim 2, INOUE disclose the drive gear for a fishing reel according to claim 1, and further on INOUEy also discloses:
wherein the first angle is larger than a second angle formed by the cylindrical surface and the axially-outer surface of the body part ([0064]: “In the curve positioning step (Step S3), two motion curves (relationships) are additionally produced by horizontally shifting the aforementioned motion curve obtained by rotating the pinion gear 12 at a constant speed by the amount of a single tooth of the face gear 11. Accordingly, three motion curves are aligned. Specifically, the motion curve is shifted along the horizontal axis by a rotational angle obtained by dividing 360 by the number of teeth of the pinion gear 12 (e.g., 6). In the present exemplary embodiment, three motion curves (relationships) are thus aligned while being displaced at an angle of 60 degrees as represented in FIGS. 6 and 7. The configuration shows the relation between the rotational angle of the pinion gear 12 and the transmission error of the face gear 11 with respect to three consecutive face gear teeth 11c of the face gear 11”).

Regarding claim 3, INOUE disclose the drive gear for a fishing reel according to claim 1, and further on INOUEy also discloses:
wherein a pair of tooth surfaces (second tooth flank 11e: Fig. 11) are formed on the body part (facets 11f: Fig. 11) and the extended part (face gear tooth 11c: Fig. 11) and are spaced apart in a circumferential direction (Circumferential length of disc portion 11a); each tooth surface of the pair of tooth surfaces (second tooth flank 11e: Fig. 11) includes a first edge (inner edge portions: {including an interference preventing path}) extending in a tooth trace direction on a base end side of the gear tooth (first tooth flank 11d: Fig. 4 and 11) and a second edge (outer edges) extending in the tooth trace direction on a tip side of the gear tooth (first tooth flank 11d: Fig. 4 and 11); and the first edge (inner edge portions: {including an interference preventing path}) of each tooth surface of the pair of tooth surfaces (second tooth flank 11e: Fig. 11) is longer than a respective second edge (outer edges) (From Fig. 11 one skill in the art can appreciate that inner edges of second tooth flank 11e are longer than each respective outer edges).

Regarding claim 4, INOUE disclose the drive gear for a fishing reel according to claim 3, and further on INOUEy also discloses:
wherein the ratio of the first edge (inner edge portions: {including an interference preventing path}) of each tooth surface of the pair of tooth surfaces to the respective second edge (outer edges) is 1.28 or more ([0062]: “The transmission error of the face gear 11 is herein set as a fluctuation error between the actual rotational angle of the face gear 11 and the rotational angle of the face gear 11 at a constant speed calculated based on a gear ratio. Then, the motion curve is created by plotting thus calculated transmission error on a chart. FIG. 6 represents a motion curve (relationship) in the shallow meshing state, whereas FIG. 7 represents a motion curve (relationship) in the deep meshing state. The both charts indicate that the transmission error of the face gear 11 largely varies with respect to the rotational speed of the pinion gear 12 when the pinion gear 12 is shifted along the third axis Z. Normally, the motion curve is shaped as a flat-top trapezoid in the reference contact position SH”).

Regarding claim 5, INOUE disclose the drive gear for a fishing reel according to claim 3, and further on INOUEy also discloses:
wherein each tooth surface of the pair of tooth surfaces further includes a third edge connecting a respective first edge and a respective second edge on a radially inner side of the gear tooth and a fourth edge connecting the respective first edge and the respective second edge on a radially outer side of the gear tooth; and the third edge of each tooth surface of the pair of tooth surfaces is longer than a respective fourth edge ([0062]: “The transmission error of the face gear 11 is herein set as a fluctuation error between the actual rotational angle of the face gear 11 and the rotational angle of the face gear 11 at a constant speed calculated based on a gear ratio. Then, the motion curve is created by plotting thus calculated transmission error on a chart. FIG. 6 represents a motion curve (relationship) in the shallow meshing state, whereas FIG. 7 represents a motion curve (relationship) in the deep meshing state. The both charts indicate that the transmission error of the face gear 11 largely varies with respect to the rotational speed of the pinion gear 12 when the pinion gear 12 is shifted along the third axis Z. Normally, the motion curve is shaped as a flat-top trapezoid in the reference contact position SH”).

Regarding claim 6, INOUE disclose the drive gear for a fishing reel according to claim 5, and further on INOUEy also discloses:
wherein the ratio of the third edge of each tooth surface of the pair of tooth surfaces to the respective fourth edge is 1.10 or more ([0062]: “The transmission error of the face gear 11 is herein set as a fluctuation error between the actual rotational angle of the face gear 11 and the rotational angle of the face gear 11 at a constant speed calculated based on a gear ratio. Then, the motion curve is created by plotting thus calculated transmission error on a chart. FIG. 6 represents a motion curve (relationship) in the shallow meshing state, whereas FIG. 7 represents a motion curve (relationship) in the deep meshing state. The both charts indicate that the transmission error of the face gear 11 largely varies with respect to the rotational speed of the pinion gear 12 when the pinion gear 12 is shifted along the third axis Z. Normally, the motion curve is shaped as a flat-top trapezoid in the reference contact position SH”).

Regarding claim 7, INOUE disclose the drive gear for a fishing reel according to claim 1, and further on INOUE also discloses:
a reel main body (reel unit 2: Fig. 1), a handle (handle 1: Fig. 1) rotatably supported by the reel body (2), and the drive gear (rotor drive mechanism 5 includes a face gear 11 and a pinion gear 12) is configured to be rotated by rotation of the handle (handle 1: Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2004/0021022 A1 – Amano ([0085-0090])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747